DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5 ,6-9, 11 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over . Kaemmerer et al. 2016/0250476 alone or alternatively, in view of Cook et al. US 10,238,862

Concerning claim 1 Kaemmerer et al. teach a pair of leads 20A and 20B that have individually addressable electrodes that can be controlled by a switch module. Thus, each individually addressable electrode has a wire connecting the electrode 24, 26 to the switch module. Thus, first lead has a first wire and a second wire with first electrode and second electrode corresponding connected thereto and in electrical communication. Likewise, second lead has third and fourth electrodes in electrical communication with the third and fourth electrodes. Each electrode is capable of either measuring impedance or providing stimulation depending on the switch module. Each electrode is capable of measuring impedance independent of the other. It is noted that with respect to claim 1, Applicant is only claiming the leads and thus leads that are capable of measuring and providing stimulation. Moreover, different vectors are selected when different electrode pairs are selected and thus the leads of Kaemmerer are capable of stimulation and measuring at the same time (applicant’s claim 21). Also note box 108 of figure 4. While Applicant finally claims a control circuit and electric field generating circuit in their claim 4, there is nothing about measuring and determining impedance associated with those circuits
	Applicant has added a portion of claim 5 that raises the question as to how claim 1 should be interpreted now. Applicant’s specification is not exactly clear on the subject, however Applicant’s claim 5, which is an original claim, seems to indicate that the electric field generators just supplies the electric field and that  “the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10kHz to 1MHZ”. In this regard the amendment to claim 1 only adds an electric field generator that is capable of generating frequencies between 10kHZ to 1Mhz when it is coupled to Applicant’s controller. Thhe electrode are configured to deliver the currents (meaning capable of) but they are not acutally in communication with the electric field generator until claim 3.Thus at this time the amendment is viewed as only including an electric field generator to claim 1 and Kaemmerer, which has a controllable electric field generating circuit still reads thereon. The examiner includes Cook as an alternative rejection in the event that Applicant makes a showing that the examiner’s claim interpretation is not consistent with Applicant’s specification. It is also noted that Kaemmerer doesn’t need to be modified by Cook even if the frequencies stated are part of the invention since the electric field generating circuit is not connected in anyway to the leads until claim 3 and thus simply having the Kaaemmerer device sitting next to the Cook device (with the frequency range) because they are unconnected in structure or operation. And thus claim 3 still reads upon Kaemmerer alone (because the addition is just an ordinary electric field generator and not one programmed or controlled to any particular frequencies.
	Claim 4 still can be read as the 2 units (Kaemmerer and Cook) laying side for Claim 4 connects the control circuitry to the electric field generating circuit but not to the leads,  or b  Kaemmerer as modified by Cook wherein the Kaemmerer device as modified by Cook to have its generator 64 controlled controller 60 to deliver between 10khz to 1 Mhz for treating tinnitus as taught by Cook, for it has a control circuit 60..

Claim 6 - 9, 11  and 21 merely recite capabilities of the leads and add no structure. Moreover, the structure necessary (e.g. electric field generating circuit controlled by the control circuitry) to generate the the electric field parameters of claims 8-9 and 11 is not claimed since the leads do not communicate with  electric field generating circuitry until claim 3.. Each lead is capable of carrying frequencies in 100 kHz to 300 kHz range, capable of delivering less than 100 pA and carrying field strengths of .25 V/cm to 1000 V/cm. The leads are capable of being arranged in the body as recited in claims 6-7 and 21. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al. 2016/0250476, alone or in view of Cook and further in view of Perryman et al 10,265,530. Applicant differs from Perryman in reciting electrodes spaced apart by at least 1 mm, which would have been an obvious desired choice depending on the concentrate of stimulation desired. Perryman et al is cited (claim 15) is cited as showing spacing of 1 mm to 6 mm.

Response to Arguments
Applicant's arguments filed  9-23-2022 have been fully considered but they are not persuasive. Applicant’s arguments would hold more weight if Applicant were to combine claims 3 and 5 into 1 such that the control circuit controlling the electric field generating circuit to deliver frequencies between 10kHz to 1 MHz communicate those frequencies to the leads. Applicant’s arguments regarding whether it would have been obvious to modify Kaemmerer in view of Cook regarding useful ranges of frequencies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792